IN THE COURT OF APPEALS OF IOWA

                                      No. 19-0555
                                  Filed July 21, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

SHAWN PATRICK SHELTON,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Lucas County, Terry Rickers, Judge.



      A defendant challenges the denial of his motion for new trial.              WRIT

SUSTAINED IN PART; ANNULLED IN PART; AND REMANDED.



      Peter Stiefel (until withdrawal) and Fred Stiefel, Victor, for appellant.

      Thomas J. Miller, Attorney General, and Benjamin Parrott, Assistant

Attorney General, for appellee.



      Considered by Vaitheswaran, P.J., May, J., and Blane, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2021).
                                           2


BLANE, Senior Judge.

       Shawn Shelton was convicted of first-degree murder and attempt to commit

murder in 1990. Twenty-six years later, he filed a motion for new trial based on

newly discovered evidence that a witness, the co-defendant, recanted his trial

testimony. After the district court ruled on Shelton’s motion for new trial, he

appeals, raising numerous issues, including that the court failed to give him notice

of the hearing on his motion for new trial and prevented him from presenting

evidence from additional witnesses. We treat Shelton’s challenge as a petition for

writ of certiorari. We find the court failed to give adequate notice of the hearing as

required by Iowa Rule of Criminal Procedure 2.24(2)(a) and then ruled on the

motion, so we sustain the writ. We will also address other issues presented to us

that are appropriate under certiorari.

I. FACTS AND PRIOR PROCEEDINGS

       In 1990, a jury convicted Shelton of first-degree murder and attempt to

commit murder. See Shelton v. State, No. 08-1962, 2011 WL 441932, at *2 (Iowa

Ct. App. Feb. 9, 2011). Ivan Swigart testified for the State at Shelton’s trial. On

direct appeal, the supreme court reversed for trial error, and Shelton was retried

and convicted.1 Id. Shelton was sentenced to life in prison. Id. His second direct

appeal was dismissed as frivolous. Id.




1Swigart testified at Shelton’s first trial. After the remand, Swigart refused to testify
at Shelton’s second trial. The State was permitted to offer the transcript of
Swigart’s testimony from the first trial, so Swigart was not subject to additional
cross-examination.
                                           3

       In 1992, Shelton filed an application for postconviction relief (PCR). Id. The

PCR court denied the first application. Id. On appeal, we set out the underlying

facts of the case:

       In the early morning hours of July 3, 1989, applicant, Shawn Shelton,
       and Ivan Eugene Swigart were leaving a party in Chariton, Iowa.
       Upon exiting town they observed a pickup truck behind them that
       they believed was following them. Shelton pulled his vehicle over to
       the side of the road hoping the pickup would drive by. Instead the
       pickup stopped along side of him and the occupants, Terry Allen
       Masters and Dwight Kennedy, inquired whether Shelton needed
       assistance. Shelton asked Masters and Kennedy “what the f*** is
       your problem” and told them to stop following him. Shelton then sped
       off throwing gravel at Masters’[s] truck. Shelton proceeded down the
       highway until he reached a gravel road. He turned onto the gravel
       road in an attempt to lose Masters and Kennedy. When Masters and
       Kennedy proceeded past the gravel road turn off, Shelton turned his
       vehicle around and proceeded back to the main highway. On his
       way back to the highway, Shelton again encountered Masters and
       Kennedy driving in the opposite direction down the gravel road. The
       vehicles seemed to engage in a game of “chicken” with Shelton
       swerving at the last minute toward the ditch. Masters and Kennedy
       proceeded down the gravel road as Shelton backed his vehicle out
       of the ditch and brought it to a stop in the roadway.
               Shelton then removed a disassembled shotgun from behind
       his seat, put it together and loaded it. Shelton told his passenger,
       Swigart, “we have to kill them before they kill us.” Swigart took the
       shotgun and exited the vehicle taking position in the rear. Masters
       and Kennedy by this time had turned around on the gravel road to
       head back toward Shelton. As they approached the Shelton vehicle,
       Masters and Kennedy observed Swigart with the gun. Masters
       slowed his vehicle and began to back up slowly. Masters and
       Kennedy both ducked below the dash board with Masters peaking
       above the dash to guide the vehicle backwards. Swigart fired the
       gun hitting Masters’[s] windshield just above the dash board. The
       bullet struck Masters on the left side of the face, killing him instantly.
               Swigart returned to the cab of Shelton’s pickup truck stating
       “let’s get the hell out of here” and Shelton proceeded to drive back
       toward the highway. On the way back, Shelton informed Swigart that
       they had to return to the scene in order to retrieve the shotgun shells
       because they had their fingerprints on them and they needed to
       make sure that both occupants were dead. When they reached
       Masters’[s] pickup truck, Shelton took the gun from Swigart and fired
       three more times at the pickup truck. Swigart reached inside the
       Masters vehicle to turn off the headlights. They picked up some of
                                          4


       the shells and then left the scene. They turned off their headlights
       and headed in the opposite direction of the highway because they
       had seen another vehicle traveling down the gravel road toward
       them.

Id. at *1–2. We affirmed denial of postconviction relief on appeal. Id. at *10–11.

       Shelton then filed a federal petition for writ of habeas corpus that was

ultimately unsuccessful. See Shelton v. Mapes, 821 F.3d 941, 948 (8th Cir. 2016).

       In 2016, Shelton filed a motion for a new trial in the original criminal case

based on newly discovered evidence. He alleged that while talking with Swigart in

prison in 2015, Swigart confessed the State gave him favorable treatment in

exchange for testifying against Shelton, even though he denied this being the case

when he testified at Shelton’s first trial. And Shelton further asserts he found a

record that Swigart told a psychiatrist that he put together the shotgun, not Shelton,

evidence Shelton claims proves he did not intend to kill Masters and Kennedy.

       Shelton’s motion was followed by several years of pre-hearing litigation,

including Shelton’s waiver of counsel, appointment of standby counsel,

appointment of a special master, motion to amend his motion for new trial,2 and

other proceedings. On May 3, 2018, the court entered the following order:

              The court determines that an evidentiary hearing should be
       set wherein the court hears testimony from co-defendant Ivan
       Eugene Swigart wherein he verifies the details of the allegations
       contained in his affidavit dated June 16, 2015. At the same hearing,
       the court will inquire of Mr. Swigart as to whether or not he waives
       any attorney-client privilege insofar as to defendant Shawn Shelton’s
       previous attempts to depose attorney Elwood Johnson and insofar
       as defendant Shelton seeks access to any other privileged
       information contained in co-defendant Swigart’s files or records.


2The motion to amend was based upon an investigation report by Lucas County
Deputy Herbert Muir (the Muir report) of certain wet spots on the road at the crime
scene that Shelton asserts is exculpatory.
                                          5


              The defendant, through his standby counsel, and counsel for
       the State shall contact the rural case coordinator within 14 days and
       obtain a one-day hearing date that will allow the defendant and his
       co-defendant to be transported to the Lucas County Courthouse for
       the evidentiary hearing. The court will allow defendant Shelton to
       examine co-defendant Swigart regarding the allegations contained
       in Swigart’s affidavit. The State will then be allowed to cross-
       examine Swigart.
              For security purposes, Shelton and Swigart shall NOT be
       allowed any in-person communication with each other while they are
       in Lucas County or while they are being transported to and from
       Lucas County.
              The hearing should be scheduled to commence within 60
       days of the date of this order.

On May 9, the court then entered the following order:

       After conferring with the parties and counsel, the court sets an
       evidentiary hearing on July 6, 2018 at 9:30 a.m. The court shall hear
       testimony from Ivan Eugene Swigart at that time. After hearing Mr.
       Swigart’s testimony, the court will hear arguments on the defendant’s
       motion to amend his motion for new trial. Following those arguments
       the court will consider any other pending unresolved motions.

       The court held the hearing on July 6. At the start of the hearing, before

Swigart’s testimony, Shelton discussed with the court whether Shelton was going

to ask Swigart questions. Shelton then made the following statement: “I do have

questions for Mr. Swigart. However, those questions for Mr. Swigart will come at

the motion for new trial with other evidence that I have.” A short time later, Shelton

stated: “I’ve already put on the record my objections to this evidentiary hearing

because this is not my evidentiary hearing. I didn’t want this hearing.” During the

examination of a witness, the county attorney objected, stating “[w]e’re not here

today to try the motion for new trial.” After Shelton had concluded, the court asked

the county attorney whether he had any witnesses to present. He replied: “No,

Your Honor. It did not appear to be at this time that there was, other than Mr.

Swigart’s testimony, that we were going to present evidence.”
                                           6


       During the hearing, the court also stated that it “wasn’t intending that we

were going to have a full-fledged trial on the motion to amend.”             The court

proceeded to address pending motions and concluded by stating:

       But I’m going to provide both sides an opportunity to further brief the
       issue of whether or not, based on the timing of this evidence whether
       or not, it’s permissible for the court to consider it at this stage twenty
       plus years after the original trial and whether or not the new
       evidence, other than Mr. Swigart’s testimony—I’m going to set that
       as a separate issue—assuming that the other allegations in the
       amendment for new trial are true, would they rise to the level
       justifying a new trial or not? And also because of the timing of Mr.
       Swigart’s affidavit and testimony today, I want some detailed briefing
       and case authority as to whether or not the timing of these
       recantations and disclosures should affect the weight of Mr.
       Swigart’s testimony and, again, whether or not it would rise to the
       level of justifying a new trial. I’m going to give the parties thirty days
       from today, which would be August 6, to file these briefs. Is there
       anything else for the record before we adjourn for today?
               [COUNTY ATTORNEY]: No, your Honor.
               THE DEFENDANT: I maintain my objection with regards to
       this hearing today. Other than that, no.

       On February 4, 2019, the district court filed its ruling and order denying

Shelton’s motion for new trial.3 Shelton moved to amend and enlarge, and the

court denied the motion. Shelton filed two post-hearing motions for appointment




3  On February 4, the court also filed an order denying the following motions filed
by Shelton: (1) motion to reschedule hearing filed on July 12, 2018; (2) motion to
amend court order filed on July 23, 2018; (3) motion to stay briefing schedule filed
on July 23, 2018; (4) request for order filed on July 23, 2018; (5) motion to strike
plaintiff’s brief filed on August 15, 2018; (6) request for orders filed on August 15,
2018; (7) motion for partial judgment and application for new trial filed on
September 17, 2018; (8) motion to amend order and motion to stay filed on
September 19, 2018; (9) motion or appointment of standby counsel filed on
October 11 and 25, 2018; and (10) motion for change of venue filed on November
9, 2018. These rulings were filed seven months after the deadline for briefs
following the hearing.
                                           7


of counsel, which the court denied. Shelton then filed a notice of appeal. We treat

Shelton’s notice of appeal as a petition for writ of certiorari.4

II. SCOPE OF REVIEW

       “A writ of certiorari is limited to triggering review of the acts of an inferior

tribunal on the basis the inferior tribunal exceeded its jurisdiction or otherwise

acted illegally.” Crowell v. State Pub. Def., 845 N.W.2d 676, 682 (Iowa 2014).


4 There is a preliminary question of this court’s jurisdiction to hear the case.
        First, the State argues the motion was only available to Shelton more than
two years after final judgment if he could show good cause for the delay. See Iowa
R. Crim. P. 2.24(2) (providing a motion for new trial based on “important and
material evidence in the defendant’s favor since the verdict, which the defendant
could not with reasonable diligence have discovered and produced at trial,” must
be made “within two years after final judgment, but . . . may be considered
thereafter upon a showing of good cause”). The court did not make a good-cause
finding. Nonetheless, it ruled on the motion, so its finding that good cause justified
the delay may be implied in doing so. In any case, the State failed to challenge
this ground below.
        Next, both parties agree Shelton has no statutory right to appeal from denial
of a motion for new trial made after the final decision in the criminal case. See
Iowa Code § 814.6(1)(a) (2019) (providing a right of appeal exists from “[a] final
judgment of sentence” except in limited circumstances); James v. State, 479
N.W.2d 287, 290 (Iowa 1991) (holding appeal is not an “inherent or constitutional
right” (citing Boomhower v. Cerro Gordo Cnty. Bd. of Adjustment, 163 N.W.2d 75,
76 (Iowa 1969))). Shelton’s paths to appellate review are through writ of certiorari
or discretionary review. See Iowa R. App. P. 6.107; Iowa Code § 814.6(2). In an
unpublished disposition of our court, State v. Anderson, No. 14-1767, 2016 WL
3272143, at *3 (Iowa Ct. App. June 15, 2016), we considered whether a similar
matter was appealable and concluded a petition for writ of certiorari was the proper
form of review.
        Now, to obtain discretionary review, Shelton has to show the district court
order raises “a question of law important to the judiciary and the profession.” Iowa
Code § 814.6(2)(e). We do not believe Shelton’s case reaches that standard. See
State v. LePon, No. 18-0777, 2019 WL 2369887, at *6 (Iowa Ct. App. June 5,
2019.)
        To obtain a writ of certiorari, the party must claim the judge “exceeded the
judge’s jurisdiction or otherwise acted illegally.” Iowa R. App. P. 6.107(1)(a).
Shelton asserts various legal errors of the district court, so we exercise jurisdiction
over this matter as if the notice of appeal were a petition for writ of certiorari. We
thus consider the arguments as presented. See Anderson, 2016 WL 3272143, at
*3.
                                            8


Once the appellate court “exercises its discretionary power to grant certiorari, we

engage in review of the action of the inferior tribunal and either sustain or annul it.”

Id. Thus, our review is for error at law.

III. ANALYSIS

   A. Notice and Hearing on Motion for New Trial

       Shelton contends he was denied notice and a hearing on his motion for new

trial. As one of the procedural steps in seeking a new trial, the court must “giv[e]

the parties notice and an opportunity to be heard.” Iowa R. Crim. P. 2.24(2)(a).

Shelton does not raise this as a constitutional claim, so our review is for errors at

law. Crowell, 845 N.W.2d at 682.

       Notice means “[l]egal notification required by law or agreement, or imparted

by operation of law as a result of some fact” or “[t]he condition of being so notified,

whether or not actual awareness exists.” Notice, Black’s Law Dictionary (11th ed.

2019). In an analogous situation where notice and hearing is statutorily required,

our court found that when the notice did not identify a specific issue to be

considered at the hearing, the notice was deficient. Silva v. Emp. Appeal Bd., 547

N.W.2d 232, 235 (Iowa Ct. App. 1996) (finding notice was plainly deficient in its

failure to reference issue addressed at hearing). Shelton does not argue he was

not provided notice of a hearing. Rather, he argues the notice did not advise the

parties that the court would address his substantive motion—his motion for new

trial. The order indicated the court would hold a hearing. But based upon this

record, we must agree that the notice was deficient as to the subject of the hearing.

       Reading the May 3 and May 9 orders together, it is evident that the district

court was not scheduling a hearing on Shelton’s motion for new trial. Both Shelton
                                             9


and the county attorney expressed their understanding at the hearing that it was

not the hearing on Shelton’s new trial motion. The May 3 order also indicated that

the court would inquire into matters that concerned additional discovery Shelton

was seeking—whether Swigart would waive the attorney-client privilege so that

Shelton could depose Swigart’s criminal defense attorney, as well as review

privileged records and files presumably within the attorney-client privilege.5 Since

one of the purposes of the July 6 hearing was in regard to further discovery being

sought by Shelton, it is illogical that that hearing being scheduled was to be the

final hearing on the motion for new trial.

       As for an opportunity to be heard, Shelton contends the court failed to hold

a hearing on his motion. He insists the July 2018 hearing was not on the merits of

his motion but held for the purpose of allowing Swigart to testify on the allegations

in his affidavit and for the court to rule on the motion to amend. This is borne out

by the May 3 and May 9 orders that set out the reason the court wanted to schedule

the hearing and the order then setting that hearing. The court held the hearing,

but neither Shelton nor the county attorney understood or accept it to be the merits

hearing on the motion for new trial. About a week afterward, Shelton filed a

“request to schedule hearing” on his new trial motion. On July 13, Shelton’s

standby counsel filed a “report” with the court asserting Shelton had not presented

evidence at the July 6 hearing as “it was not the hearing upon the motion for new

trial.” Numerous other filings by both Shelton and the county attorney following the




5Upon review of the record of the July 6 hearing, we find neither of these discovery
matters were addressed.
                                         10


July 6 hearing indicate they did not consider that hearing to be the full hearing on

the motion for new trial. On February 4, 2019, the court denied the motion for new

trial and also all pending motions filed since the hearing—a total of eleven post-

hearing motions—including the request to schedule hearing on the motion for new

trial.

         The court’s May 9 order said “[f]ollowing those arguments the court will

consider any other pending unresolved motions.” As the record shows, Shelton

was prolific in filing motions that required the court’s attention. To say that this

comment in the order included the motion for new trial would be a stretch.

Comments by the prosecutor as well as the court’s own comments at the

conclusion of the hearing indicate that the motion for new trial was not within the

scope of the July 6 hearing. Shelton identifies in his brief six additional witnesses

and evidence he would have presented for the hearing on his motion for new trial.6

         The State argues that Shelton could have subpoenaed the additional

witnesses, taken the stand himself, and offered additional documents but did not.

But this argument presupposes that the order setting the hearing put Shelton on

notice that his motion for new trial was to be addressed at that hearing. As we

concluded above, those orders did not do so. Neither Shelton nor the county

attorney believed the hearing on July 6 was on the motion for new trial. Shelton’s

failure to present all of his witnesses and evidence in support of his motion for new




6 In addition to Swigart, Shelton called two witnesses at the July 6 hearing. One
was former Lucas County Deputy Herbert Muir and the other was his former
standby counsel, Michael Adams. Their testimony dealt with a discovery issue and
the motion for leave to amend and not the motion for new trial.
                                          11


trial at the July 6 hearing cannot be faulted when the orders did not provide

adequate notice.

       We conclude that the hearing on July 6 was not the hearing on Shelton’s

motion for new trial required by the rule and that the district court prematurely

issued a final ruling.7 We must sustain the writ and remand for the final Rule

2.24(2)(a) hearing on the motion for new trial. We also set aside the court’s

February 4, 2019 Ruling and Order on Shelton’s motion for new trial. We make no

determination of Shelton’s motion for new trial on the merits. Since the judge who

has been handling this case has already issued a ruling, although this does not

trigger disqualification under Iowa Court Rule 51:2.11, upon remand the judge may

consider recusal in order to avoid any appearance of impropriety under Rule

51:1.2. See Taylor v. State, 632 N.W.2d 891, 895-96 (Iowa 2001).

    B. Motion to Amend Motion for New Trial

       On December 11, 2017, Shelton filed a motion to amend his motion for new

trial.8 On May 3, 2018, the court ordered: “The defendant’s motion to amend his

motion for new trial will be considered on the same date of the evidentiary hearing

wherein the court will hear testimony from Ivan Eugene Swigart.” In its May 9

order, the court set the motion to amend for hearing on July 6. Following the July

6 hearing, that same date the court filed an order: “The court also directs the parties



7 Iowa Court Rule 51:2.6(A): “A judge shall accord to every person who has a legal
interest in a proceeding, or that person’s lawyer, the right to be heard according to
law.”
8 This motion is identified in the docket as “1st Amendment to Application for New

Trial.” Attached to the document were Appendix 1, 2 and 3. The State resisted
the amendment as well as Appendix 3 and filed an additional objection on July 5,
2018.
                                         12


to address whether or not the defendant’s motion to amend his motion for new trial

should be granted.” The briefs were to be filed by August 6 and both Shelton and

the county attorney complied.

         On February 4, the court filed two separate orders. One was the ruling and

order denying the motion for new trial. That ruling does not mention the motion to

amend the motion for new trial and does not contain any analysis of the issues

raised in Shelton’s motion to amend. The second order listed various motions that

the court was denying, including the specific dates those motions were filed.9 This

order does not identify the motion to amend and particularly any motion filed on

December 11, 2017, the EDMS filing date of the motion. From our thorough review

of the trial court docket, it appears to us that the court never granted or denied

Shelton’s application to amend the motion for new trial, and did not rule on the

issues raised in the proposed amendment.

         In this appeal, Shelton asserts the district court abused its discretion by

denying his motion to amend his motion for new trial to add claims related to the

Muir report. We agree, if the court ruled, our review of such ruling would be for an

abuse of discretion. See Struve v. Struve, 930 N.W.2d 368, 375 (Iowa 2019).

However, we cannot find the district court ever ruled on the motion. On appeal,

our court does not consider issues not ruled upon by the trial court and not

preserved for our review. State v. Bynum, 937 N.W.2d 319, 324 (Iowa 2020)

(“Issues not raised before the district court, including constitutional issues, cannot




9   See footnote 3.
                                         13

be raised for the first time on appeal.” (quoting State v. McCright, 569 N.W.2d 605,

607 (Iowa 1997))).

       At best, it could be said that the court denied the amendment by implication

when it ruled on the motion for new trial and did not address any issues in the

proposed amendment. However, since we have set aside the ruling and remand

for compliance with Rule 2.24(2)(a), the court will be holding a full hearing on the

motion for new trial. The district court should first rule on the motion to amend. If

granted, the court may then address the merits of the issues raised by the

amendment. Thus, we do not find the court acted illegally and annul the writ on

this issue.

   C. Waiver of Counsel

       Under our certiorari review, we find it appropriate to address whether the

court acted illegally in only appointing Shelton standby counsel. Shelton contends

the district court failed to secure from him a valid waiver of counsel. Shortly after

he began this action, Shelton declined the assistance of counsel and proceeded

with standby counsel.     In State v. LePon, under similar circumstances, we

assumed without deciding that the new-trial movant had a constitutional right to

counsel. No. 18-0777, 2019 WL 2369887, at *10 (Iowa Ct. App. June 5, 2019).

Shelton bases his claim on the statutory provisions of Iowa Code chapter 815

(2016) and Iowa Rules of Criminal Procedure 2.24 and 2.28. Rule 2.28 provides

       [e]very defendant, who is an indigent person as defined in Iowa Code
       section 815.9, is entitled to have counsel appointed to represent the
       defendant at every stage of the proceedings from the defendant’s
       initial appearance before the magistrate or the court through appeal,
       including probation revocation hearings, unless the defendant
       waives such appointment.
                                         14


       The State responds that the current proceedings are not within the band of

“every stage of the proceedings” between initial appearance through appeal

because they are on a motion for new trial brought more than two years after final

judgment. Our supreme court has recognized a right to counsel in post-appeal

hearings such as challenging a restitution order or proceedings to correct an illegal

sentence. See State v. Alspach, 554 N.W.2d 882, 884 (Iowa 1996); State v.

Dudley, 766 N.W.2d 606, 618 (Iowa 2009). Here, as in LePon, we have an attack

on a judgment and conviction brought after the final appeal decision and based on

newly discovered evidence. 2019 WL 2369887, at *10. So, we will continue to

assume but not decide that there is a right to counsel in these circumstances.

       We next ask whether Shelton knowingly, intelligently, and voluntarily waived

his right to counsel and conclude he did. When “relinquish[ing] . . . many of the

traditional benefits associated with the right to counsel,” the accused must do so

“knowingly and intelligently.” Faretta v. California, 422 U.S. 806, 807 (1975). And

the request made by the defendant must be clear and unequivocal. Id. The State

bears the burden of showing a valid waiver. State v. Rater, 568 N.W.2d 655, 660

(Iowa 1997). It must be “voluntary in the sense that it was the product of a free

and deliberate choice rather than intimidation, coercion, or deception.” Berghuis

v. Thompkins, 560 U.S. 370, 382 (2010). And intelligent in the sense that the

defendant “knows what he is doing and his choice is made with eyes open.” Tovar

v. Iowa, 541 U.S. 77, 88 (2004).

       Shelton does not describe how his waiver was either involuntary or

unintelligent, he only complains the court did not engage in an extended colloquy

with him. He notes the supreme court has “endorsed” the use of an eleven-
                                          15

question colloquy. See State v. Jones, No. 19-0494, 2020 WL 3264377, at *4

(Iowa Ct. App. June 17, 2020). But “the extent of a trial court’s inquiry may vary

depending on the nature of the offense and the background of the accused.” State

v. Cooley, 608 N.W.2d 9, 15 (Iowa 2000). And we require less rigorous warnings

in the plea stage of criminal proceedings than in the trial stage. See State v.

Majerus, 722 N.W.2d 179, 182 (Iowa 2006). So it makes sense that even less

rigorous warning is required in the post-judgment, -appeal, -postconviction-relief,

and -habeas context. By this time, Shelton was already well aware of the hazards

noted in any plea colloquy: “the nature of the charges, the statutory offenses

included within them, the range of allowable punishments thereunder, possible

defenses to the charges and circumstances in mitigation thereof, and all other facts

essential to a broad understanding of the whole matter.” Cooley, 608 N.W.2d at

15. He was already aware because the criminal proceeding concluded decades

before and he is currently serving life in prison.

       In addition, Shelton has represented himself in these matters before. Still,

he filed a motion stating he was “acting on his own behalf,” and citing Faretta. The

court appointed counsel anyway, and Shelton responded with another motion to

“represent[] himself consistent with the principles” of Faretta. The court then

entered an order warning Shelton against self-representation but indicated if he

chose to proceed, he “must acknowledge that his waiver of counsel is both

knowing and voluntary” by signing the attached “waiver of attorney.” Shelton

refused to sign, but the form contained the typical waiver-of-counsel warnings that

would have occurred in an on-the-record waiver colloquy. Shelton declined to sign

but continued to insist on representing himself. At the next hearing, though, he
                                          16


agreed to standby counsel and proceeded from there. The court did not engage

in any extensive on-the-record colloquy with Shelton. But Shelton would have

been aware of the hazards of self-representation through the court’s prior warning,

his prior criminal trial, PCR, and habeas proceedings and appeals. He received

and refused to sign the waiver form containing the relevant warnings. He filed

multiple motions insisting that he did not want full counsel appointed but wanted to

represent himself citing Faretta. He accepted standby counsel throughout these

proceedings.      We think the duty upon the court was lessened under these

circumstances and Shelton was acting on his own free and deliberate choice and

made that decision with eyes open. Shelton did not waive counsel involuntarily or

unknowingly.

         Our determination here that the court did not act illegally regarding

appointment of counsel is limited to the time period up to Shelton’s appeal, which

we are now addressing as a certiorari action. On this issue, we annul the writ. We

note that Shelton again filed a request for appointment of counsel on October 11

and 25, 2018, which the court denied by one of its orders on February 4, 2019.

Shelton filed a motion to enlarge, which the court ruled on March 1, 2019, and

explained the reason for not granting Shelton appointed counsel.10 Since we are


10   The order states:
                The defendant’s motion to amend and enlarge the court order
         denying appointment of trial counsel is denied. The defendant has
         steadfastly declined the appointment of counsel, and he has instead
         only consented to assistance from standby counsel. Defendant was
         represented by standby counsel at the hearing held on July 6, 2018.
         It was after that hearing that the court was contemplating whether or
         not the defendant’s evidence and arguments in favor of a new trial
         could possibly be sustained. After the court performed additional
         research based on the record and transcripts from the defendant’s
                                         17


remanding for further proceedings on the motion for new trial, the issue of court-

appointment of counsel is no longer moot, and the court should address the

motion.

       We do not find it appropriate under our certiorari review to address any of

the other issues Shelton raises.

       We sustain the writ as to the notice and hearing on Shelton’s motion for new

trial, and annul the writ on the motion to amend the motion for new trial and

appointment of counsel issues.11

       WRIT SUSTAINED IN PART; ANNULLED IN PART; AND REMANDED.




       trial and retrial it became apparent that the defendant’s motion would
       not succeed despite his additional theories and contentions.
       Consequently, the defendant’s request for yet another attorney to
       assist him was moot.
11 Shelton raises additional claims in his pro se supplemental proof and reply briefs

filed July and December 2020. We are precluded from considering these
arguments because Shelton is represented. See State v. Thompson, 954 N.W.2d
402, 415 (Iowa 2021); see also Iowa Code § 814.6A (effective July 1, 2019).